ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Kuwait Leaders General Trading              )      ASBCA No. 58213
                                            )
Under Contract No. W912Dl-11-P-0136         )

APPEARANCES FOR THE APPELLANT:                     Mr. Assad Dika
                                                    Chief Operation Officer

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Evan C. Williams, JA
                                                   MAJ Samuel E. Gregory, JA
                                                    Trial Attorneys

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

        By letter dated 9 April 2012, a Department of Army contracting officer (CO)
issued a final decision terminating appellant's contract, No. W912Dl-l l-P-0136, in
part for default. On 6 July 2012, Mr. Assad Dika, Chief Operation Officer of Kuwait
Leaders General Trading (KLGT) filed a notice of appeal of the CO's decision with
this Board.

        The same day KLGT submitted its complaint, Rex Hodges, Esq., of
Oklahoma City, Oklahoma, entered a notice of appearance on behalf of appellant in
lieu of Mr. Dika. Mr. Hodges represented KLGT in this appeal until 18 November
2013, when he filed a motion to withdraw as counsel due to inability to maintain
necessary communications with his contractor client, and provided the Board with his
contact information for Mr. Dika in Safat, Kuwait. Thereafter, the Board suspended
proceedings to allow KLGT to attempt to retain legal counsel to represent it in this
appeal and discussed with KLGT representatives during status conferences conducted
by telephone that an officer ofKLGT may act as its representative in proceedings
before the Board in this appeal. Despite various communications between Board
personnel and the parties regarding this matter, KLGT did not designate anyone as
its representative in this appeal.

       By Order dated 12 February 2014, the Board ordered KLGT pursuant to Board
Rule 15(a) to send to the Board on or before 28 February 2014 a letter formally
advising of the officer or attorney who is representing it in this appeal, along with
contact information for that individual. While the Board was advised during
various status conferences conducted by telephone with Army counsel and
Ms. "Dolly" Mahmoud, program manager, that there was an issue concerning
contractor documents in the possession of a New York State attorney and that, upon
resolution of this issue, Mr. Hodges may once again enter a notice of appearance on
behalf ofKLGT, he did not do so.

       On 7 April 2015, the Board issued an Order to Mr. Dika pursuant to Board
Rule 17 (revised 21 July 2014) to show cause on or before 20 May 2015 why this
appeal should not be dismissed by the Board with prejudice for failure to prosecute.
No individual from KLGT has contacted the Board by telephone, letter, or email to
show cause why this appeal should not be dismissed for failure to prosecute.

        Accordingly, this appeal is dismissed with prejudice under Board Rule 17 for
failure to prosecute.

      Dated: 21 September 2015



                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


I concur                                         I concur



                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals




                                          2
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58213, Appeal of Kuwait
Leaders General Trading, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREYD. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           3